


Exhibit 10-O

 

DONALDSON COMPANY, INC.

2001 MASTER STOCK INCENTIVE PLAN

 

SECTION 1.

PURPOSE

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, independent contractors and non-employee directors
capable of assuring the future success of the Company, to offer such persons
incentives to put forth maximum efforts for the success of the Company's
business and to afford such persons an opportunity to acquire a proprietary
interest in the Company, thereby aligning the interests of such persons with the
Company's stockholders.

 

SECTION 2.

DEFINITIONS

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

 

(a)

“Affiliate” shall mean (i) any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

 

 

(b)

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Performance Award, Dividend Equivalent or Other Stock-Based Award granted under
the Plan.

 

 

(c)

“Award Agreement” shall mean any written agreement, contract or other instrument
or document evidencing any Award granted under the Plan.

 

 

(d)

“Board” shall mean the Board of Directors of the Company.

 

 

(e)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

 

 

(f)

“Committee” shall mean a committee of Directors designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code. The Company expects
to have the Plan administered in accordance with the requirements for the award
of “qualified performance-based compensation” within the meaning of Section
162(m) of the Code.

 

 

(g)

“Company” shall mean Donaldson Company, Inc., a Delaware corporation, and any
successor corporation.

 

 

(h)

“Director” shall mean a member of the Board.

 

 

(i)

“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

 

 

(j)

“Eligible Person” shall mean any employee, officer, Director (including any
Non-Employee Director), consultant or independent contractor providing services
to the Company or any Affiliate who the Committee determines to be an Eligible
Person.

 

1

 

--------------------------------------------------------------------------------


 

(k)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

(l)

“Fair Market Value” shall mean, with respect to any property (including, without
limitation, any Shares or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee. Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Fair Market Value of a Share as of a given date
shall be, if the Shares are then traded on the New York Stock Exchange, the
closing price of one Share as reported on the New York Stock Exchange on such
date or, if the New York Stock Exchange is not open for trading on such date, on
the most recent preceding date when the New York Stock Exchange is open for
trading.

 

 

(m)

“Incentive Stock Option” shall mean an option granted under Section 6(a) of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision.

 

 

(n)

“Limitation Amount” shall mean, with respect to any Plan Year, one and one-half
(1.50) percent of the Outstanding Shares.

 

 

(o)

“Non-Employee Director” shall mean any Director who is not also an employee of
the Company.

 

 

(p)

“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.

 

 

(q)

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

 

 

(r)

“Other Stock-Based Award” shall mean any right granted under Section 6(f) of the
Plan.

 

 

(s)

“Outstanding Shares” shall mean, with respect to any Plan Year, the sum of the
outstanding Shares, the outstanding Share equivalents (as determined by the
Company in the calculation of earnings per share on a fully diluted basis) and
Shares held in the treasury of the Company, as reported in the Annual Report on
Form 10-K of the Company, as filed with the Securities and Exchange Commission,
for the most recent fiscal year that ends during such Plan Year.

 

 

(t)

“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.

 

 

(u)

“Performance Award” shall mean any right granted under Section 6(d) of the Plan.

 

 

(v)

“Person” shall mean any individual, corporation, partnership, association or
trust.

 

 

(w)

“Plan” shall mean the Donaldson Company, Inc. 2001 Master Stock Incentive Plan,
as amended from time to time, the provisions of which are set forth herein.

 

 

(x)

“Plan Year” shall mean a consecutive 12-month period ending on December 31 of
each year.

 

 

(y)

“Reload Option” shall mean any Option granted under Section 6(a)(iv) of the
Plan.

 

 

(z)

“Restricted Stock” shall mean any Shares granted under Section 6(c) of the Plan.

 

 

(aa)

“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

 

2

 

--------------------------------------------------------------------------------


 

(bb)

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act, or any successor rule or
regulation.

 

 

(cc)

“Share” or “Shares” shall mean shares of common stock, $5.00 par value per
share, of the Company or such other securities or property as may become subject
to Awards pursuant to an adjustment made under Section 4(c) of the Plan.

 

 

(dd)

“Stock Appreciation Right” shall mean any right granted under Section 6(b) of
the Plan.

 

SECTION 3.

ADMINISTRATION

 

 

(a)

Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights or other matters are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement and accelerate the exercisability of Options or
the lapse of restrictions relating to Restricted Stock, Restricted Stock Units
or other Awards; (vi) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited or suspended; (vii) determine
whether, to what extent and under what circumstances cash, Shares, promissory
notes, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder thereof or the Committee; (viii) interpret and
administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (ix) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (x) establish any special rules for
Eligible Persons, former employees, or Participants located in any particular
country other than the United States, which such rules shall be set forth in
Appendices to the Plan and shall be deemed incorporated into and form part of
the Plan; and (xi) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.

 

 

(b)

Delegation. The Committee may delegate to one or more officers of the Company or
any Affiliate or a committee of such officers, but only to the extent such
officer or officers are also members of the Board of Directors of the Company,
the authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to Eligible Persons who are not officers or directors
of the Company for purposes of Section 16 of the Exchange Act. The Committee
shall not delegate its powers and duties under the Plan (i) with regard to
officers or directors of the Company or any Affiliate who are subject to Section
16 of the Exchange Act or (ii) in such a manner as would cause the Plan not to
comply with the requirements of Section 162(m) of the Code.

 

 

(c)

Power and Authority of the Board of Directors. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan.

 

3

 

--------------------------------------------------------------------------------


SECTION 4.

SHARES AVAILABLE FOR AWARDS

 

 

(a)

Shares Available. Subject to adjustment as provided in Section 4(c) of the Plan,
the aggregate number of Shares that may be issued under all Awards under the
Plan in any Plan Year shall not exceed the Limitation Amount; PROVIDED THAT, any
Shares with respect to which Awards may be issued, but are not issued, under the
Plan in any Plan Year shall be carried forward and shall be available to be
covered by Awards issued in any subsequent Plan Year in which Awards may be
issued under the Plan. Shares to be issued under the Plan may be either
authorized but unissued Shares or Shares acquired in the open market or
otherwise. Any Shares that are used by a Participant as full or partial payment
to the Company of the purchase price relating to an Award, or in connection with
the satisfaction of tax obligations relating to an Award, shall again be
available for granting Awards (other than Incentive Stock Options) under the
Plan. In addition, if any Shares covered by an Award or to which an Award
relates are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Shares, then the number of Shares counted against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such forfeiture or termination, shall again be available
for granting Awards under the Plan.

 

 

(b)

Accounting for Awards. For purposes of this Section 4, if an Award entitles the
holder thereof to receive or purchase Shares, the number of Shares covered by
such Award or to which such Award relates shall be counted on the date of grant
of such Award against the aggregate number of Shares available for granting
Awards under the Plan.

 

 

(c)

Adjustments. In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number.

 

 

(d)

Award Limitations Under the Plan. No Eligible Person may be granted any Award or
Awards under the Plan, the value of which Award or Awards is based solely on an
increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 500,000 Shares (subject to adjustment as provided for in
Section 4(c) of the Plan), in the aggregate in any calendar year, beginning with
the calendar year commencing on January 1, 2001. The foregoing annual limitation
specifically includes the grant of any Award or Awards representing “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. Notwithstanding anything to the contrary in this Section 4, but subject at
all times to the annual Limitation Amount, the number of Shares available for
(i) granting Incentive Stock Options under the Plan in the aggregate shall not
exceed 2,000,000, and (ii) Restricted Stock, and Restricted Stock Units under
the Plan, shall not exceed 600,000, subject to adjustment as provided in as
provided in Section 4(c) of the Plan and subject to the provisions of Section
422 or 424 of the Code or any successor provision.

 

4

 

--------------------------------------------------------------------------------


SECTION 5.

ELIGIBILITY

 

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full or part-time employees (which term as
used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

SECTION 6.

AWARDS

 

 

(a)

Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

 

(i)

Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee; PROVIDED, HOWEVER, that such purchase price
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant of such Option.

 

 

(ii)

Option Term. The term of each Option shall be fixed by the Committee, but, with
respect to any Incentive Stock Option, shall in no event exceed 10 years from
the date on which such Incentive Stock Option is granted.

 

 

(iii)

Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part and the method or methods
by which, and the form or forms (including, without limitation, cash, Shares,
promissory notes, other securities, other Awards or other property, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

 

 

(iv)

Reload Options. The Committee may grant Reload Options, separately or together
with another Option, pursuant to which, subject to the terms and conditions
established by the Committee, the Participant would be granted a new Option when
the payment of the exercise price of a previously granted option is made by the
delivery of Shares owned by the Participant pursuant to Section 6(a)(iii) hereof
or the relevant provisions of another plan of the Company, and/or when Shares
are tendered or withheld as payment of the amount to be withheld under
applicable income tax laws in connection with the exercise of an Option, which
new Option would be an Option to purchase the number of Shares not exceeding the
sum of (A) the number of Shares so provided as consideration upon the exercise
of the previously granted option to which such Reload Option relates and (B) the
number of Shares, if any, tendered or withheld as payment of the amount to be
withheld under applicable tax laws in connection with the exercise of the option
to which such Reload Option relates pursuant to the relevant provisions of the
plan or agreement relating to such option. Reload Options may be granted with
respect to Options previously granted under the Plan or any other stock option
plan of the Company or may be granted in connection with any Option granted
under the Plan or any other stock option plan of the Company at the time of such
grant. Such Reload Options shall have a per share exercise price equal to the
Fair Market Value of one Share as of the date of grant of the new Option. Any
Reload Option shall be subject to availability of sufficient Shares for grant
under the Plan. Shares surrendered as part or all of the exercise price of the
Option to which it relates that have been owned by the optionee less than six
months will not be counted for purposes of determining the number of Shares that
may be purchased pursuant to a Reload Option.

 

5

 

--------------------------------------------------------------------------------


 

(b)

Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

 

 

(c)

Restricted Stock and Restricted Stock Units. The Committee is hereby authorized
to grant Restricted Stock and Restricted Stock Units to Participants with the
following terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:

 

 

(i)

Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, a waiver by the Participant of the right to vote or to receive any
dividend or other right or property with respect thereto), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise as the Committee may deem appropriate.

 

 

(ii)

Stock Certificates. Any Restricted Stock granted under the Plan shall be
evidenced by issuance of a stock certificate or certificates, which certificate
or certificates shall be held by the Company until the applicable restrictions
lapse or are waived, or the Shares are forfeited. Such certificate or
certificates shall be registered in the name of the Participant who has been
granted such Shares and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock. Stock
certificates registered in the name of a Participant with respect to grants of
Restricted Stock shall be delivered to such Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, Shares shall be issued to,
and certificates representing such Shares shall be registered in the name of,
and delivered to, the holder of the Restricted Stock Units.

 

 

(iii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment (as determined under criteria established by the Committee) during
the applicable restriction period, all Shares of Restricted Stock and Restricted
Stock Units subject to restriction at such time shall be forfeited and
reacquired by the Company; provided, however, that the Committee may, when it
finds that a waiver would be in the best interest of the Company, waive in whole
or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

 

6

 

--------------------------------------------------------------------------------


 

(d)

Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants subject to the terms of the Plan and any applicable Award
Agreement. A Performance Award granted under the Plan (i) may be denominated or
payable in cash, Shares (including, without limitation, Restricted Stock), other
securities, other Awards or other property and (ii) shall confer on the holder
thereof the right to receive payments, in whole or in part, upon the achievement
of such performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan and any applicable Award Agreement,
the performance goals to be achieved during any performance period, the length
of any performance period, the amount of any Performance Award granted, the
amount of any payment or transfer to be made pursuant to any Performance Award
and any other terms and conditions of any Performance Award shall be determined
by the Committee.

 

 

(e)

Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine.

 

 

(f)

Other Stock-based Awards. The Committee is hereby authorized to grant to
Participants subject to the terms of the Plan and any applicable Award
Agreement, such other Awards that are denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 6(f) shall be purchased for such consideration, which may be paid by
such method or methods and in such form or forms (including, without limitation,
cash, Shares, promissory notes, other securities, other Awards or other property
or any combination thereof), as the Committee shall determine, the value of
which consideration, as established by the Committee, shall not be less than
100% of the Fair Market Value of such Shares or other securities as of the date
such purchase right is granted.

 

 

(g)

General

 

 

(i)

Consideration for Awards. Awards shall be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

 

(ii)

Awards May be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any plan of the
Company or any Affiliate other than the Plan. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.

 

 

(iii)

Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares; promissory notes, other securities, other Awards or other property
or any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

 

7

 

--------------------------------------------------------------------------------


 

(iv)

Limits On Transfer of Awards. No Award and no right under any such Award shall
be transferable by a Participant otherwise than by will or by the laws of
descent and distribution; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant; and provided, further, that, except in the
case of an Incentive Stock Option, Awards may be transferable as specifically
provided in any applicable Award Agreement or amendment thereto pursuant to
terms determined by the Committee. Except as otherwise provided in any
applicable Award Agreement or amendment thereto (other than an Award Agreement
relating to an Incentive Stock Option), pursuant to terms determined by the
Committee, each Award or right under any Award shall be exercisable during the
Participant's lifetime only by the Participant or, if permissible under
applicable law, by the Participant's guardian or legal representative. Except as
otherwise provided in any applicable Award Agreement or amendment thereto (other
than an Award Agreement relating to an Incentive Stock Option), no Award or
right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Affiliate.

 

 

(v)

Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in the case of an Incentive
Stock Option, such Option shall not be exercisable after the expiration of 10
years from the date such Option is granted.

 

 

(vi)

Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be affixed to
reflect such restrictions. If any securities of the Company are traded on a
securities exchange, the Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until such Shares or other
securities have been admitted for trading on such securities exchange.

 

SECTION 7.

AMENDMENT AND TERMINATION; CORRECTIONS

 

 

(a)

Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval:

 

 

(i)

would violate the rules or regulations of the New York Stock Exchange or any
other securities exchange that are applicable to the Company; or

 

 

(ii)

would cause the Company to be unable, under the Code, to grant Incentive Stock
Options under the Plan.

 

 

(b)

Amendments to Awards. Except as otherwise explicitly provided herein, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
herein or in the Award Agreement, the Committee may not amend, alter, suspend,
discontinue or terminate any outstanding Award, prospectively or retroactively,
if such action would adversely affect the rights of the holder of such Award,
without the consent of the Participant or holder or beneficiary thereof

 

 

(i)

Prohibition On Option Repricing. Except as provided in Section 4(c) hereof, no
Option may be amended to reduce its initial exercise price and no Option shall
be canceled and replaced with an Option or Options having a lower exercise
price, without the approval of the stockholders of the Company.

 

8

 

--------------------------------------------------------------------------------


 

(c)

Correction of Defects, Omissions and Inconsistencies. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem desirable to carry the
Plan into effect.

 

SECTION 8.

TAX WITHHOLDING

 

 

(a)

Participants are responsible for the payment of all income taxes, employment,
social insurance, welfare and other taxes under applicable law relating to any
amounts deemed under the laws of the country of their residency or of the
organization of the participating Affiliate which employs them to constitute
income arising out of participation in the Plan. In order to comply with all
applicable national, federal, state or local income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable national, federal, state or local payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant, and, by accepting an Award
pursuant to the terms of this Plan and an Award Agreement, each Participant
hereby authorizes the Company or the relevant participating Affiliate to make
the appropriate withholding from the Participant's compensation. In order to
assist a Participant in paying all or a portion of the national, federal, state
and local taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

 

SECTION 9.

GENERAL PROVISIONS

 

 

(a)

No Rights to Awards. No Eligible Person, Participant or other Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons, Participants or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to any Participant or with respect to different
Participants.

 

 

(b)

Award Agreements. No Participant will have rights under an Award granted to such
Participant unless and until an Award Agreement shall have been duly executed on
behalf of the Company and, if requested by the Company, signed by the
Participant.

 

 

(c)

Plan Provisions Control. In the event that any provision of an Award Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan as
set forth herein or subsequently amended, the terms of the Plan shall control.

 

 

(d)

No Rights of Shareholders. Except with respect to Shares of Restricted Stock as
to which the Participant has been granted the right to vote, neither a
Participant nor the Participant's legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable to such Participant upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued in the name
of such Participant or such Participant's legal representative without
restriction thereto.

 

 

(e)

No Limit On Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

9

 

--------------------------------------------------------------------------------


 

(f)

No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss a Participant from
employment free from any liability or any claim under the Plan or any Award,
unless otherwise expressly provided in the Plan or in any Award Agreement.
Nothing in this Plan shall confer on any person any legal or equitable right
against the Company or any Affiliate, directly or indirectly, or give rise to
any cause of action at law or in equity against the Company or an Affiliate. The
Awards granted hereunder shall not form any part of the wages or salary of any
Eligible Person for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the Plan
which such employee might otherwise have enjoyed but for termination of
employment, whether such compensation is claimed by way of damages for wrongful
or unfair dismissal, breach of contract or otherwise. By participating in the
Plan, each Participant shall be deemed to have accepted all the conditions of
the Plan and the terms and conditions of any rules and regulations adopted by
the Committee and shall be fully bound thereby.

 

 

(g)

Governing Law. The validity, construction and effect of the Plan or any Award,
and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Delaware.

 

 

(h)

Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

 

(i)

No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

 

(j)

Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant's compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.

 

 

(k)

No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash shall
be paid in lieu of any fractional Shares or whether such fractional Shares or
any rights thereto shall be canceled, terminated or otherwise eliminated.

 

 

(l)

Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 

SECTION 10.

EFFECTIVE DATE OF THE PLAN

 

The Plan shall be effective as of the date of its approval by the stockholders
of the Company.

 

10

 

--------------------------------------------------------------------------------


SECTION 11.

TERMS OF THE PLAN

 

Awards shall only be granted under the Plan during the period beginning on the
effective date of the Plan and ending on December 31, 2011, unless the Plan is
terminated earlier pursuant to Section 7(a) of the Plan. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award theretofore granted may extend beyond the end of such 10-year period,
and the authority of the Committee provided for hereunder with respect to the
Plan and any Awards, and the authority of the Board of Directors of the Company
to amend the Plan, shall extend beyond the termination of the Plan.

 

 









11

 

--------------------------------------------------------------------------------